The decree under review should be affirmed.
Counsel for appellant argues in his brief that it is the settled rule of law in New Jersey, that laches will not be imputed to a husband merely from his failure to prosecute a suit against his wife during the continuance of the marital relation, and cites Bennett v. Finnegan, 72 N.J. Eq. 155; Alpaugh v.Wilson, 52 N.J. Eq. 424; affirmed, 52 N.J. Eq. 589; Yeomans v.Petty, 40 N.J. Eq. 495; Collins v. Babbitt, 67 N.J. Eq. 165,
and other New Jersey decisions as well as decisions of the courts of other jurisdictions.
Counsel for appellant, quoting from the opinion of the learned vice-chancellor the two following sentences, to wit:
"But I would not be here understood as passing on the merits of this controversy. I base my decree upon the delay of complainant in seeking the relief which he now claims," insists that the vice-chancellor, disregarding these decisions, *Page 458 
erroneously applied the technical doctrine of laches as between husband and wife.
We do not so read the opinion, and in affirming the decree of the court of chancery on the opinion of the vice-chancellor, we do not repudiate the doctrine enunciated in a long line of decisions of this court which hold that, based upon the public policy of preventing litigation between the husband and wife, mere delay on the part of one spouse in bringing an action against the other during the continuance of the marital state, does not constitute such "laches" as will deprive the injured spouse of his or her remedy against the other.
With this explanation we approve the opinion of the vice-chancellor and affirm the decree for the reasons expressed in that deliverance.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, VAN BUSKIRK, KAYS, DEAR, WELLS, KERNEY, JJ. 13.
For reversal — None.